Citation Nr: 1102151	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active duty from August 2005 through April 
2008.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 letter decision (as listed in the Statement 
of the Case mailed in January 6, 2009) issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, denying entitlement to education benefits under the 
Montgomery GI Bill - Active Duty Education Assistance Program 
(Chapter 30).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The governing legal criteria, as pertinent to this particular 
case, specify that a Veteran is eligible for educational 
assistance benefits pursuant to Chapter 30 if he (or she) - (1) 
after June 30, 1985, first becomes a member of the Armed Forces; 
(2) serves at least three years of continuous active duty in the 
Armed Forces if the obligated period of service is three years or 
more; and (3) is discharged from active duty with an honorable 
discharge.  38 U.S.C.A. § 3011(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 21.7042(a) (2002).

However, an individual who does not meet the service requirements 
may still be eligible for Chapter 30 benefits when he has been 
discharged or released from active duty for certain specified 
reasons.  Those reasons include when an individual is discharged 
or released from active duty for (1) a service-connected 
disability; (2) for a medical condition which pre-existed service 
on active duty and which VA determines is not service-connected; 
(3) discharge or release under 10 U.S.C.A. § 1173 (hardship 
discharge); (4) for the convenience of the Government; 
(5) involuntarily for the convenience of the Government as a 
result of a reduction in force; or (6) for a physical or mental 
condition that was not characterized as a disability and did not 
result from the individual's own willful misconduct but did 
interfere with the individual's performance of duty.  38 U.S.C.A. 
§ 3011(a) (1) (A) (ii) (West 2002 & Supp. 2010); 38 C.F.R. § 
21.7042(a)(5) (2010).

In this case, the Veteran was involuntarily separated from 
service after having completed two years, eight months, and two 
days of service, or just over 32 months.  His DD Form 214 lists 
as the reason for his involuntary separation "unsatisfactory 
performance."  Unfortunately, this does not answer whether the 
unsatisfactory performance was merely the Veteran's actions or 
inactions on duty which resulted in his separation, or whether 
this was due to "a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with the 
individual's performance of duty."  38 C.F.R. § 21.7042(a)(5).  
If the latter, which is to say if the Veteran had some physical 
or mental defect or incapacity or other physical or mental 
condition deemed unsuitable for service that resulted in the 
separation but was not due to willful misconduct on his part, 
then even though the condition was not characterized as a 
disability the Veteran would still qualify for Montgomery GI 
benefits despite his not having completed three years of his 
four-year enlistment, under the 38 C.F.R. § 21.7042(a)(5) 
exception to that service requirement.  

Because evidence contained within the education folder provided 
to the Board does not include sufficient records from the service 
department to inform of the reason for the involuntary separation 
beyond the stated unsatisfactory performance, remand is in order 
to obtain additional service records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide information or evidence concerning 
the nature of, and reasons for, his 
separation from service, why he was 
involuntarily separated, and how his 
performance was deemed unsatisfactory for 
purposes of separating him from service.  All 
records and responses received should be 
associated with his VA file, and any needed 
development indicated by his reply should be 
undertaken.  

2.  Obtain and associate with the Veteran's 
VA file his service personnel records and 
service examination and treatment records, 
including service enlistment or entrance and 
separation examinations,to include reports of 
medical history.  


3.  Thereafter, readjudicate the remanded 
claim de novo.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

